ORDER

WHEREAS, on April 21,1995, 530 N.W.2d 537, this court suspended petitioner from the practice of law for a period of 30 days, effective 15 days from the date of the order, and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the requirements for reinstatement set forth in this court’s April 21, 1995, suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective June 5, 1995,
IT IS HEREBY ORDERED that petitioner is reinstated to the practice of law in the State of Minnesota effective June 5, 1995, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by April 21, 1996.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice